         Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 1 of 30




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRIAN J. ROLES,                                   )
                                                  )
              Petitioner,                         )       Civil Action No. 3:17-226
                                                  )       Magistrate Judge Maureen P. Kelly
                      v.                          )
                                                  )
MELISSA HAINSWORTH, ATTORNEY                      )
GENERAL OF THE STATE OF                           )
PENNSYLVANIA, and THE DISTRICT                    )
ATTORNEY OF CAMBRIA COUNTY,                       )
                                                  )
              Respondents.                        )


                                    OPINION AND ORDER

       Brian J. Roles (“Petitioner”), has filed this pro se Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Person in State Custody (the “Petition”), ECF No. 6, seeking to

attack his state court convictions for, inter alia, homicide by vehicle while driving under the

influence. The truck crash caused by Petitioner resulted in the death of his son who was riding in

the front passenger seat of the truck, in addition to Petitioner’s nephew also being in the truck.

       For the reasons that follow, the Petition will be denied because none of the claims

asserted by Petitioner merits the grant of federal habeas relief. Furthermore, because jurists of

reason would not find this disposition of the Petition debatable, a certificate of appealability will

also be denied.

I. FACTUAL BACKGROUND

       The Pennsylvania Superior Court, in its July 26, 2017 Memorandum, affirming the denial

of relief in the Post Conviction Relief Act (“PCRA”) proceedings, recounted the facts of the

crimes and evidence adduced at Petitioner’s trial as follows:
 Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 2 of 30




       Appellant was found guilty by a jury of homicide by vehicle while driving
under the influence (“DUI”) of alcohol or controlled substances, homicide by
vehicle, aggravated assault by vehicle while DUI, involuntary manslaughter, two
counts of recklessly endangering another person, DUI—second offense general
impairment, DUI—second offense highest rate, and DUI—second offense drug
and alcohol combination. These convictions arose from a single-vehicle accident
that occurred at approximately 10:45 p.m. on April 8, 2012. Appellant was
driving a truck that veered off the road in the 600 block of William Penn Avenue,
East Taylor Township. The truck traveled up an embankment, crashed into a pole,
and came to rest on the driver's side. Appellant's son, Brian Jr., sitting in the front
passenger's seat, was ejected from the truck during the incident, and was
pronounced dead at the scene. Appellant's nephew, K.R., was in the rear
passenger seat.

        Police Officer Shaun Gregory, who worked both for the East Taylor
Township Police Department and the Jackson Township Police Department,
responded to the police call about the accident. After Officer Gregory arrived on
the scene at approximately 11:00 p.m., he spoke with Appellant. Appellant “said
he was driving northbound on William Penn Avenue,” when another vehicle
traveling southbound “came in his lane of travel, causing him to swerve off the
side of the road, up the embankment and strike the telephone pole.” N.T. Trial,
8/27/13, at 14. Appellant had bloodshot and glassy eyes and the odor of alcohol
was emanating from him; he was also visibly upset about the death of his son.

       Officer Gregory described the scene as very chaotic since members of the
Roles family were present and were reacting to the death of Brian Jr. As Officer
Gregory suspected Appellant was DUI, he placed him in a police car, and East
Taylor Township Police officer Joseph Marsh transported him to Conemaugh
Hospital, which was a five-minute drive, for a blood test.

       While K.R. was receiving treatment in an ambulance, Officer Gregory
asked him what had occurred. K.R. reported that an oncoming vehicle had forced
them from the road and that Brian was driving. K.R. did not state whether
Appellant, who was known as big Brian, or Brian Jr., who was called little Brian,
was the driver.

         Dr. Matthew Perry treated Appellant in the emergency room and reported
that Appellant had minor abrasions to his lower extremities. Appellant was
cooperative but “smelled of alcohol.” N.T. Trial, 8/28/13, at 122. Dr. Perry
testified that he asked Appellant a standard question, which was “his position in
the car, and [Appellant] told me he was the driver.” Id. at 123. Blood alcohol
testing revealed that Appellant had a blood alcohol content of .17%. In addition,
Appellant's blood tested positively for the presence of Oxycontin and Xanax.




                                          2
 Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 3 of 30




        Dr. Eric Roslonski, a pain management physician, also testified on behalf
of the Commonwealth. Appellant was one of his patients when the accident
occurred. At an April 27, 2012 appointment with Dr. Roslonski, Appellant
discussed follow-up on a prior pain management plan. Appellant told Dr.
Roslonski about the April 8, 2012 traffic accident and stated that “he was driving
his truck with his 16 year old son and teenage nephew and he was run off the road
[.]” N.T. Trial, 8/29/13, at 211.

         The Commonwealth also presented the testimony of Greg Sullenberger, an
accident reconstructionist and expert in occupant kinematics. Mr. Sullenberger
testified that the victim's injuries were consistent with having been expelled from
the passenger side of the vehicle.

        Appellant testified at trial on his own behalf. He denied driving the truck,
stating that he had a seizure minutes before the truck crashed and awoke to find
his son driving and an oncoming car headed in their direction. On August 29,
2013, K.R. testified on behalf of Appellant as follows. He stated that Appellant
was driving, they stopped at a local shop for sandwiches and beer, and Appellant
fell over when they were walking back to the truck. Brian Jr. told K.R. that
Appellant often had seizures so he and Brian Jr. placed Appellant into the truck.
At that point, Brian Jr. took over driving responsibilities and was driving when a
car entered their lane of travel and forced them from the road. In his defense,
Appellant also presented expert testimony from Thomas Laino, who opined that
Appellant's son had been driving.

         The next day, August 30, 2013, K.R. voluntarily came forward to the
district attorney, Eric Hochfeld, Esquire, and said that the testimony he had given
at trial on August 29, 2013, was false and that he wanted to recant it. K.R. agreed,
in exchange for not being charged with perjury, to return to the stand and testify
on behalf of the Commonwealth as a rebuttal witness.

        Before K.R. testified, the jury was told that “the defendant is entitled to an
instruction to you that, if K.R. testifies today in a fashion that's contrary to what
he testified to yesterday, the district attorney may well be able to charge him with
perjury.” N.T. Trial, 8/30/13 at 158. The trial court also informed the jury that the
district attorney had offered “not to prosecute [K.R.] if his testimony is in
divergence with what he testified to yesterday.” Id.

        K.R. explained to the jury that, after his August 29, 2013 testimony, he
could not eat or sleep as he “felt guilty ... [b]ecause my cousin is not getting the
justice he deserves.” Id. at 159–60. The morning of August 30, 2013, K.R. went
to school and spoke to school personnel about the situation, and they contacted
Cambria County Children and Youth Services (“CYS”), which sent a
representative to help K.R. After consulting with the CYS employee and speaking
with his own lawyer, K.R. decided to change his testimony from the previous day.



                                          3
 Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 4 of 30




         On August 30, 2013, K.R. testified as follows. Appellant, Brian Jr., and he
had stopped at a local shop and ordered sandwiches, but, afterward, Appellant had
not fallen to the ground. Rather, they had all merely entered the truck together and
departed. Appellant was driving, Brian Jr. was in the front passenger seat, and
K.R. occupied the rear passenger seat. K.R. also denied that an oncoming car had
caused the accident. Instead, “big Brian, he either fell asleep or nodded away or
something. And he started to drift to the right, and Brian Jr., little Brian, grabbed
the wheel, and the truck just wrecked. It just flipped.” Id. at 164. K.R. repeated
that Appellant was driving, Appellant started to nod, and the truck began to veer
to the right. K.R. insisted that there was no oncoming car in their lane of travel.

       K.R. also testified that, immediately after Appellant was charged herein,
Appellant began to have frequent conversations with K.R. about his testimony
and about what to say at trial. Appellant directed K.R. to testify that Brian Jr. was
driving and that an oncoming car forced them from the roadway. Id. at 167–168.
K.R. was then questioned about a written statement that he had given to police:

       Q. There was a written statement that was admitted as a defense
       exhibit, and you recall giving that statement to the police.

       A. Yes.

       Q. And your father was present at the time.

       A. Yes.

       Q. And you stated yesterday that was—that was the truth, that
       that's what had happened, what was in that statement?

       A. Yes.

       Q. Would you agree then that statement isn't correct based on what
       you're saying today?

       A. Yes.

       Q. And was that statement the product of your uncle telling you
       what to say?

       A. Yes.

Id. at 169. K.R. was not cross-examined; Appellant's two trial lawyers simply
established that they were not involved, prior to trial, in crafting K.R.'s August
29th testimony. After he gave his trial testimony, K.R. reported to the trial judge
that he was not comfortable returning home, declined the opportunity to be
remanded to the custody of CYS, and was allowed to stay at his girlfriend's home.

                                         4
         Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 5 of 30




Com. v. Roles, 1338 WDA 2016, 2017 WL 3172594, at *1–3 (Pa. Super. July 26, 2017); ECF

No. 32-3 at 1 – 7.

II. PROCEDURAL HISTORY

       A. State Court Procedural History

       The Pennsylvania Superior Court, in its July 26, 2017 Memorandum, recounted the

procedural history of the case follows:


              Appellant was convicted of the above-delineated charges, and, on
       September 25, 2015, sentenced to eight and one-half to seventeen years
       incarceration. The court, which had the benefit of a pre-sentence report, indicated
       that Appellant had juvenile adjudications as well as thirty prior adult convictions,
       and some parole violations. On appeal, we affirmed. Commonwealth v. Roles,
       116 A.3d 122 (Pa. Super. 2015), appeal denied, 128 A.3d 220 (Pa. 2015).[1]

               [
               1
                   The issues raised in Petitioner’s direct appeal were as follows:

               I. Whether the Trial Court abused its discretion and/or committed an error of law
               when it denied Appellant's Motion to Dismiss Charges with Prejudice pursuant
               to Pa.R.Crim.P. 600?

               II. Whether the Trial Court erred in sending with the Jury, the Report of Eric
               Roslonski, MD, which has been marked as Commonwealth's Exhibit 73 but was
               not admitted into evidence?

               III. Whether the Trial Court erred in not excluding the testimony of Corporal
               Thomas Carrick and/or not issuing a cautionary or curative instruction to the Jury
               relative to his expert opinion which was not provided to the Defense prior to
               trial?

                     COMMONWEALTH OF PENNSYLVANIA, Appellee, v. Brian J. ROLES,
                     Sr., Appellant, 2014 WL 7894407 (Pa. Super.), at *4.]

              Appellant filed a timely pro se PCRA petition, counsel was appointed, and
       counsel filed two amended PCRA petitions. PCRA relief was denied following a
       hearing. In this appeal, Appellant raises these averments:




                                                   5
          Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 6 of 30




                 1. Was trial counsel ineffective in failing to deliver a closing
                 statement to the jury, despite Appellant’s efforts to have them do
                 so?

                 2. Was trial counsel ineffective in failing to cross-examine the
                 only eyewitness to the alleged crime offered by the
                 Commonwealth, despite his obvious inconsistent testimony at
                 trial?

                 3. Was trial counsel ineffective in opting to proceed to trial when it
                 knew that potentially exculpatory evidence in the Commonwealth's
                 possession had not been analyzed as ordered by the Court?

                 4. Was trial counsel ineffective in failing to impeach one of the
                 investigating officers during his testimony by using his prior
                 statements?

                 5. Was trial counsel ineffective in failing to pursue text messages
                 sent by the victim on the night of the incident in question that may
                 have been exculpatory in nature towards the Appellant?

                 6. Was trial counsel ineffective when he incorrectly stated at
                 sentencing that the Appellant's convictions carried a 5–year
                 mandatory sentence when they, in fact, only carried a 3–year
                 mandatory sentence?

                 7. Was trial counsel ineffective in failing to object to the lack of
                 merger, for sentencing purposes, of Appellant's convictions for
                 Homicide by Vehicle and Homicide by Vehicle by DUI?

         Appellant's brief at 4.

Com. v. Roles, 2017 WL 3172594, at *3; ECF No. 32-3 at 7 - 8.

         After the Superior Court affirmed the denial of PCRA relief, it does not appear that

Petitioner filed a Petition for Allowance of Appeal to the Pennsylvania Supreme Court.

         B. Federal Court Procedural History

         Petitioner is proceeding pro se, and in forma pauperis. ECF No. 5. Petitioner utilized the

form habeas petition and filled out the following four Grounds for Relief in the Petition. ECF

No. 6.



                                                   6
            Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 7 of 30




        GROUND ONE: Defendant[’]s Due Process was violated because trial counsel
        ineffectiveness for failing to procedurally challenge the propriety and move for
        immediately [sic] discharge under Pa.R.Crim.P. 600. This is a violation of the
        United States Constitutions 5, 8, 9, 14.

Id. at 5.

        GROUND TWO: Defendant[s]’ trail [sic] counsel failed to properly do a closing
        argument at the end of trial.

Id. at 7.

        GROUND THREE: The court intentionally allowed The Doctor Report of the
        defendant to go in the deliberation room with the jury which violated the
        defendant[’s] constitutional rights[.]

Id. at 8.

        GROUND FOUR: Defendant’s trial counsel never challenged the fact that the
        evidence pertaining to the texting message sent from the victim’s cell phone
        would have exonerated the defendant.

Id. at 10.

        Petitioner attached to the Petition three typed pages and listed therein 18 different claims.

ECF No. 6 at 16 – 18. We are attaching the three pages as an appendix hereto. We will refer to

these 18 separate claims as “Supplemental Claim __” utilizing the appropriate numeral preceding

each claim. The Supplemental Claims sometimes repeat the Grounds for Relief raised in the

Petition. Petitioner also attached an extensive number of exhibits to the Petition.

        Following receipt of the Petition, the Court had issued a deficiency order directing

Petitioner to provide service copies of the Petition and exhibits. ECF No. 8. Petitioner replied to

the first deficiency order by supplying copies of the Petition but not the accompanying exhibits.

ECF No. 9. Accordingly, the Court issued a second deficiency order, requiring Petitioner to

provide the exhibits as well. ECF No. 10.




                                                 7
         Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 8 of 30




       Thereafter, Petitioner filed a motion for multiple relief, requesting, 1) appointment of

counsel, 2) a motion to extend time to comply with the second deficiency order and 3) a motion

for reduced number of service copies. ECF No. 11. The Court denied the request to appoint

counsel but granted the request to extend the time (in part, giving Petitioner less than the full 90

days requested) and granted him permission to file only one set of the exhibits. ECF No. 12.

Petitioner then filed a nearly identical copy of the three pages of Supplemental Claims along

with additional exhibits attached. ECF No. 13.       After some additional problems with supplying

the exhibits attached to the Petition, ECF Nos. 16 – 18, Petitioner finally supplied the necessary

exhibits. ECF No. 20. The Court thereafter ordered service of the Petition and the exhibits on

the Respondents. ECF No. 21. After being granted an extension of time to file, ECF No. 24,

Respondents filed their Answer, denying that Petitioner was entitled to any relief. ECF No. 27.

In the Answer, Respondents did not specifically address any of the Supplemental Claims.

Respondents also supplied copies of much of the state court record. ECF Nos. 28 – 35.

       All of the parties have consented to the jurisdiction of a United States Magistrate Judge to

conduct all proceedings. ECF Nos. 26 and 36.

III. APPLICABLE LEGAL PRINCIPLES

       The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, tit. I,

§101 (1996) (the “AEDPA”) which amended the standards for reviewing state court judgments

in federal habeas petitions filed under 28 U.S.C. § 2254 was enacted on April 24, 1996. Because

Petitioner’s habeas Petition was filed after its effective date, the AEDPA is applicable to this

case. Werts v. Vaughn, 228 F.3d 178, 195 (3d Cir. 2000).

       Where the state court has reviewed a federal issue presented to them and disposed of the

issue on the merits, and that issue is also raised in a federal habeas petition, the AEDPA provides



                                                 8
         Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 9 of 30




the applicable deferential standards by which the federal habeas court is to review the state

court’s disposition of that issue. See 28 U.S.C. § 2254(d) and (e).

        In Williams v. Taylor, 529 U.S. 362 (2000), the United States Supreme Court expounded

upon the standard found in 28 U.S.C. § 2254(d). In Williams, the Supreme Court explained that

Congress intended that habeas relief for errors of law may only be granted in two situations:

1) where the state court decision was “contrary to . . . clearly established Federal law as

determined by the Supreme Court of the United States” or 2) where that state court decision

“involved an unreasonable application of . . . clearly established Federal law, as determined by

the Supreme Court of the United States.” Id. at 404-05 (emphasis deleted). A state court

decision can be contrary to clearly established federal law in one of two ways. First, the state

courts could apply a wrong rule of law that is different from the rule of law required by the

United States Supreme Court. Second, the state courts can apply the correct rule of law but reach

an outcome that is different from a case decided by the United States Supreme Court where the

facts are indistinguishable between the state court case and the United States Supreme Court

case.

        In addition, we look to the United States Supreme Court holdings under the AEDPA

analysis as “[n]o principle of constitutional law grounded solely in the holdings of the various

courts of appeals or even in the dicta of the Supreme Court can provide the basis for habeas

relief.” Rodriguez v. Miller, 537 F.3d 102, 106–07 (2d Cir. 2008) (citing Carey v. Musladin, 549

U.S. 70 (2006)). The United States Court of Appeals for the Third Circuit has explained that

“Circuit precedent cannot create or refine clearly established Supreme Court law, and lower

federal courts ‘may not canvass circuit decisions to determine whether a particular rule of law is

so widely accepted among the Federal Circuits that it would, if presented to [the Supreme] Court,



                                                9
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 10 of 30




be accepted as correct.’” Dennis v. Sec., Pennsylvania Dept. of Corrections, 834 F.3d 263, 368

(3d Cir. 2016) (en banc) (quoting, Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (per curiam)).

As the United States Supreme Court has further explained: “[s]ection 2254(d)(1) provides a

remedy for instances in which a state court unreasonably applies this Court's precedent; it does

not require state courts to extend that precedent or license federal courts to treat the failure to do

so as error.” White v. Woodall, 572 U.S. 415, 428 (2014).

       The AEDPA also permits federal habeas relief where the state court’s adjudication of the

claim “resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

       Finally, it is a habeas petitioner’s burden to show that the state court’s decision was

contrary to or an unreasonable application of United States Supreme Court precedent and/or an

unreasonable determination of the facts. Moreno v. Ferguson, CV 17-1412, 2019 WL 4192459,

at *3 (W.D. Pa. Sept. 4, 2019), certificate of appealability denied, 2020 WL 2974697 (3d Cir.

May 19, 2020). This burden means that Petitioner must point to specific caselaw decided by the

United States Supreme Court and show how the state court decision was contrary to or an

unreasonable application of such United States Supreme Court decisions. Owsley v. Bowersox,

234 F.3d 1055, 1057 (8th Cir. 2000) (“To obtain habeas relief, Mr. Owsley must therefore be

able to point to a Supreme Court precedent that he thinks the Missouri state courts acted contrary

to or unreasonably applied. We find that he has not met this burden in this appeal. Mr. Owsley's

claims must be rejected because he cannot provide us with any Supreme Court opinion justifying

his position.”); West v. Foster, 2:07-CV-00021-KJD, 2010 WL 3636164, at *10 (D. Nev. Sept.

9, 2010) (“petitioner's burden under the AEDPA is to demonstrate that the decision of the

Supreme Court of Nevada rejecting her claim ‘was contrary to, or involved an unreasonable



                                                 10
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 11 of 30




application of, clearly established Federal law, as determined by the Supreme Court of the United

States.’ 28 U.S.C. § 2254(d)(1) (emphasis added). Petitioner has not even begun to shoulder this

burden with citation to apposite United States Supreme Court authority.”), aff'd, 454 F. App’x

630 (9th Cir. 2011).

       The United States Court of Appeals for the Third Circuit has recognized the significance

of the deference under AEDPA that federal habeas courts owe to state courts’ decisions on the

merits of federal legal claims raised by state prisoners in federal habeas proceedings and the

Third Circuit emphasized how heavy is the burden that petitioners bear in federal habeas

proceedings. The Third Circuit explained that: “[w]e also defer to state courts on issues of law:

We must uphold their decisions of law unless they are ‘contrary to, or involve[ ] an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States.’ So on federal habeas, ‘even ‘clear error’ will not suffice.’ Instead, the state court

must be wrong ‘beyond any possibility for fairminded disagreement.’”                  Orie v. Sec.

Pennsylvania Dept. of Corrections, 940 F. 3d 845, 850 (3d Cir. 2019) (citations and some

internal quotations omitted).

IV. DISCUSSION

       A. Ground One and Supplemental Claims 1 through 6 Do Not Merit Relief.

       In Ground One, Petitioner asserts that his trial counsel was ineffective for not challenging

the alleged violation of his rights under the Pennsylvania Rule of Criminal Procedure 600

concerning strict time limits within which an incarcerated pre-trial detainee must be brought to

trial. Similarly, Supplemental Claims 1 through 6, all depend upon Petitioner establishing a

violation of Pa. R. Crim. P. 600. We will specifically analyze Petitioner’s Ground One and in

the course of doing so, conclude that Petitioner failed to establish a violation of Rule 600, and,



                                                 11
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 12 of 30




consequently, is not entitled to any relief on Ground One or any of his related Supplemental

Claims 1 through 6.

               1.   Ground One is procedurally defaulted.

       In Ground One, Petitioner raises a claim in this Court that his trial counsel was

ineffective. 1 Specifically, Petitioner claims that his trial counsel was ineffective for failing to

“procedurally challenge the propriety and move for immediately [sic] discharge under Pa.R.

Crim.P. 600.” ECF No. 6 at 5. For the following reasons, we find that Ground One was

procedurally defaulted in addition to being meritless.

                       a. The doctrine of procedural default.

       The doctrine of procedural default provides that if a federal habeas petitioner has either

failed to present a federal claim in the state courts or failed to comply with a state procedural rule

and such failure to present or to comply would provide a basis for the state courts to decline to

address the federal claim on the merits, then such federal claims may not be addressed by the

federal habeas court. See, e.g., Wainwright v. Sykes, 433 U.S. 72 (1977) (failure to object at

trial constituted waiver of issue under state law and hence, a procedural default under federal

habeas law); Francis v. Henderson, 425 U.S. 536 (1976) (failure to comply with state procedure


1
  Specifically, Petitioner asserts that his right to “[d]ue process was violated because trial
counsel[’s] ineffectiveness…” ECF No. 6 at 5. We understand Petitioner’s language to mean
that he is making a traditional challenge to his trial counsel’s stewardship under the Sixth
Amendment standards incorporated against the States via the Fourteenth Amendment’s
substantive due process clause. James v. Mauldin, CV08-0586, 2010 WL 366722, at *29 (D.
Ariz. Jan. 27, 2010) (“The safeguards provided in the Sixth Amendment, including right to
counsel, apply to the states through the Due Process Clause of the Fourteenth
Amendment.”)(citing Kansas v. Ventris, 556 U.S. 586, 129 S.Ct. 1841, 1844–1845, 173 L.Ed.2d
801 (2009) (right to counsel under the Sixth Amendment applies to the states through the
Fourteenth Amendment); Danforth v. Minnesota, 552 U.S. 264, ––––, 128 S.Ct. 1029, 1035, 169
L.Ed.2d 859 (2008) (“Slowly at first, and then at an accelerating pace in the 1950's and 1960's,
the Court held that safeguards afforded by the Bill of Rights—including a
defendant's Sixth Amendment right[s] …— are incorporated in the Due Process Clause of the
Fourteenth Amendment and are therefore binding upon the States.”)).
                                                 12
         Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 13 of 30




requiring challenges to composition of grand jury be made before trial constituted state waiver

and, therefore, also constituted procedural default for purposes of federal habeas); O'Sullivan v.

Boerckel, 526 U.S. 838, 848-49 (1999) (failure to raise issue in discretionary appeal to state

supreme court constituted a procedural default for habeas purposes). The United States Court of

Appeals for the Third Circuit has explained that the “doctrine of procedural default in effect

makes compliance with all relevant state-law procedural rules a precondition to federal habeas

relief.” Hull v. Freeman, 932 F.2d 159, 165 (3d Cir. 1991), overruled on other grounds by,

Caswell v. Ryan, 953 F.2d 853 (3d Cir. 1992). See Smith v. Horn, 120 F.3d 400, 408 (3d Cir.

1997).

         There are two exceptions to the procedural default doctrine. A federal legal issue that

was not properly raised in the state courts and, therefore, procedurally defaulted may nonetheless

be addressed by a federal habeas court if the petitioner shows cause for, and actual prejudice

stemming from, the procedural default. Wainwright v. Sykes.            In order "[t]o show cause, a

petitioner must prove 'that some objective factor external to the defense impeded counsel's

efforts to comply with the State's procedural rule.' Murray v. Carrier, 477 U.S. 478, 488

(1986)."     Sistrunk v. Vaughn, 96 F.3d 666, 675 (3d Cir. 1996). In order to show actual

prejudice, "the habeas petitioner must prove not merely that the errors . . . created a possibility of

prejudice, but that they worked to his actual and substantial disadvantage . . . . This standard

essentially requires the petitioner to show he was denied 'fundamental fairness[.]'" Werts v.

Vaughn, 228 F.3d at 193 (citations and some internal quotations omitted). The second exception

permits a federal court to address the merits of a procedurally defaulted claim where the

petitioner can establish a "miscarriage of justice." In Werts, the Third Circuit explained this

exception as follows:



                                                 13
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 14 of 30




       [I]f the petitioner fails to demonstrate cause and prejudice for the default, the
       federal habeas court may still review an otherwise procedurally defaulted claim
       upon a showing that failure to review the federal habeas claim will result in a
       "miscarriage of justice."       Generally, this exception will apply only in
       extraordinary cases, i.e., "where a constitutional violation has probably resulted in
       the conviction of one who is actually innocent...." [Murray v. Carrier, 477 U.S.
       478] at 496 [(1986)]. Thus, to establish a miscarriage of justice, the petitioner
       must prove that it is more likely than not that no reasonable juror would have
       convicted him. Schlup v. Delo, 513 U.S. 298, 326 (1995).

Id.

       Moreover, a federal habeas court may decide that a habeas petitioner has procedurally

defaulted a claim even though no state court has previously decided that the claim was

procedurally barred under state law. See, e.g., Carter v. Vaughn, 62 F.3d 591, 595 (3d Cir. 1995)

(requiring the federal district court to determine whether the petitioner's failure to appeal in the

state court constituted a waiver under state procedural law that barred state courts from

considering the merits and, therefore, constituted a procedural default for habeas purposes even

though no state court had made a determination that petitioner's failure to appeal constituted

waiver under state law); Chambers v. Thompson, 150 F.3d 1324, 1327 (11th Cir. 1998).

       Lastly, if a petitioner has committed a procedural default and has not shown either cause

and prejudice or a miscarriage of justice, the proper disposition is to dismiss the procedurally

defaulted claim with prejudice. See, e.g., Wainwright v. Sykes; McClain v. Deuth, 151 F.3d

1033 (Table), 1998 WL 516804, at *2 (7th Cir. 1998); Redeagle-Belgarde v. Wood, 199 F.3d

1333 (Table), 1999 WL 985164, at *4 (9th Cir. 1999); McNary v. Farley, 16 F.3d 1225 (Table),

1994 WL 59278, at *3 n.3 (7th Cir. 1994); Thompson v. Champion, 996 F.2d 311 (Table), 1993

WL 170924, at *3 (10th Cir. 1993).




                                                14
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 15 of 30




                       b. Petitioner procedurally defaulted Ground One.

        We note that, of the seven claims of ineffective assistance of counsel that Petitioner did

raise in his appeal brief before the Pennsylvania Superior Court during the PCRA proceedings,

which were recounted in the course of reciting the state court procedural history above, this

specific claim of trial counsel’s ineffectiveness relative to Rule 600 is missing. Petitioner never

raised such a claim of ineffectiveness relative to counsel’s conduct regarding Pa. R. Crim. P.

600.

        Accordingly, we find Ground One was procedurally defaulted and cannot provide a basis

for relief in these federal habeas proceedings as Petitioner cannot, on the record before this

Court, show either cause and prejudice or a miscarriage of justice.

               2. Counsel was not ineffective as there was no Rule 600 violation.

        Furthermore, even if we were to review this claim de novo, we would find the

ineffectiveness claim fails because Petitioner cannot show counsel was ineffective for failing to

raise a Rule 600 challenge. The reason for this is obvious, in fact, Petitioner’s trial counsel did

raise and litigate a Rule 600 claim on which the trial court held a pre-trial hearing which resulted

in the trial court denying any relief. On direct appeal, the alleged violation of Rule 600 was

raised again and was addressed by the Superior Court. After an extensive analysis of the record

and the applicable state law, the Superior Court found that there was no violation of Rule 600 in

Petitioner’s case. Com. v. Roles, 116 A.3d 122, 124 - 28 (Pa. Super. 2015); ECF No. 35-4 at 17

– 24.

        Such a finding on a state law issue of what is required under Rule 600 and whether Rule

600 was violated in Petitioner’s case is binding on this Court absent extraordinary circumstances




                                                15
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 16 of 30




which are not present here. See, e.g., Johnson v. Rosemeyer, 117 F.3d 104, 114 (3d Cir. 1997),

wherein the United States Court of Appeals for the Third Circuit explained:

        Where an intermediate appellate state court rests its considered judgment upon the
        rule of law which it announces, that is a datum for ascertaining state law which is
        not to be disregarded by a federal court unless it is convinced by other persuasive
        data that the highest court of the state would decide otherwise. This is the more so
        where, as in this case, the highest court has refused to review the lower court's
        decision rendered in one phase of the very litigation which is now prosecuted by
        the same parties before the federal court.

(quoting West v. American Tel. & Tel. Co., 311 U.S. 223, 236–37 (1940)) (citations omitted). In

this regard, we note that although Petitioner filed a Petition for Allowance of Appeal to the

Pennsylvania Supreme Court from the Superior Court’s decision denying him relief on this

ground, the Pennsylvania Supreme Court denied the Petition for Allowance of Appeal. Com. v.

Roles, 633 Pa. 786, 128 A.3d 220 (2015) (TABLE).

        In light of the foregoing then, it is clear that counsel cannot be deemed ineffective when,

in fact, he did litigate a pre-trial motion based on Rule 600, requiring the trial court to conduct a

hearing on the issue. However, after conducting the hearing, the trial court ultimately denied

relief on the Rule 600 ground and the Pennsylvania Superior Court ultimately affirmed the denial

of relief but on a differing rationale from the trial court.

        Lastly, in light of the fact that any claim based on an alleged violation of Rule 600

necessarily fails given the binding decision of the state courts that there was no violation of this

state rule of criminal procedure, Petitioner’s Supplemental Claims 1 through 6, inclusive,

likewise fail as they all depend upon Petitioner establishing a violation of Rule 600, something

that he simply cannot possibly do in this Court now, having failed to do so in the state courts.

        Accordingly, the Court finds that Ground One, and Supplemental Claims 1 through 6, are

procedurally defaulted and do not merit federal habeas relief.



                                                   16
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 17 of 30




       B. Ground Two and Supplemental Claim 11 are Meritless.

       In Ground Two, Petitioner contends that trial counsel was ineffective for failing to make

a closing argument to the jury. Supplemental Claim 11 mirrors Ground Two. 2

       The state courts addressed this issue on the merits in the course of the PCRA

proceedings. and denied Petitioner relief. As explained immediately below, Petitioner fails to

carry his burden to show that the state courts acted contrary to or unreasonably applied United

States Supreme Court precedent on ineffective assistance of counsel.

               1. The Strickland standard.

       In Strickland v. Washington, 466 U.S. 668 (1984), the United States Supreme Court

explained that there are two components to demonstrating a violation of the right to effective

assistance of counsel.

       First, the defendant must show that counsel's performance was deficient. This requires

showing that "counsel's representation fell below an objective standard of reasonableness." Id. at

688; see also Williams v. Taylor, 529 U.S. at 390-91. In reviewing counsel’s actions, the court

presumes that counsel was effective. Strickland, 466 U.S. at 689. There is no one correct way to

represent a client and counsel must have latitude to make tactical decisions.           Lewis v.

Mazurkiewicz, 915 F.2d 106, 115 (3d Cir. 1990) (“[W]hether or not some other strategy would

have ultimately proved more successful, counsel’s advice was reasonable and must therefore be

sustained.”). In light of the foregoing, the United States Court of Appeals for the Third Circuit

has explained, "[i]t is [] only the rare claim of ineffective assistance of counsel that should


2
  Specifically, Petitioner claims in Supplemental Claim 11 that his “Due Process rights were
violated when Trial Counsel failed to properly preform [sic] the closing argument on behalf of
his client which completely is a violation of the Defendant’s constitutional rights under the
U.S.C. 5, 8, 9, 14 Amendments.” ECF No. 6 at 17.
                                               17
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 18 of 30




succeed under the properly deferential standard to be applied in scrutinizing counsel's

performance." United States v. Kauffman, 109 F.3d 186, 190 (3d Cir. 1997) (quoting United

States v. Gray, 878 F.2d 702, 711 (3d Cir. 1989)).

       Second, under Strickland, the defendant must show that he was prejudiced by the

deficient performance. "This requires showing that counsel's errors were so serious as to deprive

the defendant of a fair trial, a trial whose result is reliable." Strickland, 466 U.S. at 687. To

establish prejudice, the defendant "must show that there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the outcome." Id. at

694; see also Williams, 529 U.S. at 391.

       Moreover, because the Pennsylvania state courts addressed Petitioner’s claims of

ineffectiveness on the merits, this Court must apply the deferential standards of the AEDPA as to

those claims, which results in a doubly deferential standard as explained by the United States

Supreme Court:

              Establishing that a state court's application of Strickland was unreasonable
       under § 2254(d) is all the more difficult. The standards created by Strickland and
       § 2254(d) are both ‘highly deferential,’ id., at 689 [104 S.Ct. 2052]; Lindh v.
       Murphy, 521 U.S. 320, 333, n. 7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997), and
       when the two apply in tandem, review is ‘doubly’ so, Knowles, 556 U.S., at ––––,
       129 S.Ct., at 1420. The Strickland standard is a general one, so the range of
       reasonable applications is substantial. 556 U.S., at –––– [129 S.Ct., at 1420].
       Federal habeas courts must guard against the danger of equating unreasonableness
       under Strickland with unreasonableness under § 2254(d). When § 2254(d) applies,
       the question is not whether counsel's actions were reasonable. The question is
       whether there is any reasonable argument that counsel satisfied Strickland's
       deferential standard.

Premo v. Moore, 562 U.S. 115, 122 - 123 (2011) (quoting Harrington v. Richter, 562 U.S. 86,

105 (2011)). Accord Grant v. Lockett, 709 F.3d 224, 232 (3d Cir. 2013) (“’A state court must be

granted a deference and latitude that are not in operation when the case involves [direct] review

                                               18
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 19 of 30




under the Strickland standard itself.’ Id. Federal habeas review of ineffective assistance of

counsel claims is thus ‘doubly deferential.’ Pinholster, 131 S.Ct. at 1403. Federal habeas courts

must ‘take a highly deferential look at counsel's performance’ under Strickland, ‘through the

deferential lens of § 2254(d).’”), rejected on other grounds by, Dennis, 834 F.3d at 293.

               2. The Superior Court’s application of Strickland.

       The Superior Court addressed the ineffectiveness of trial counsel claim, raised in Ground

Two herein, as follows:

               Appellant's first averment is that Mr. Banda, who was scheduled to
       conduct summation, was ineffective for failing to present closing argument after
       K.R.'s stunning admission that Appellant had suborned K.R.'s perjury and
       committed perjury himself. This rebuttal testimony was presented just before
       counsel was to offer closing remarks to the jury. After K.R. presented this rebuttal
       testimony, Mr. Banda simply stated that he would not be giving closing remarks
       due to the circumstances that had just occurred.

               On appeal, Appellant relies upon Commonwealth v. Sparks, 539 A.2d 887
       (Pa.Super. 1988), wherein we opined that trial counsel was ineffective for not
       giving closing remarks to the jury. That case involved a robbery and rape, where,
       at his jury trial, the defendant offered an alibi defense. The record indicated that
       both the defense and the Commonwealth evidence, including the victim's
       identification testimony, was “ambiguous and conflicting.” Id. at 888.

               After the defense rested, the defendant's lawyer stated that he would not
       offer closing remarks since the testimony was “already riddled with confusion,
       reasonable doubt and contradictions.” Id. at 889. The prosecutor proceeded to
       present a “summation spanning thirty-nine pages of trial transcript, in which, inter
       alia, he offered explanations for the inconsistencies in the Commonwealth's
       evidence and characterized the [complex] medical evidence as ‘unrefuted.’ ” Id.
       At the hearing on the defendant's petition for post-conviction relief, trial counsel
       explained that he declined summation since he believed that he “had the case
       won,” and “that his disdain for the Commonwealth's evidence would have an
       impact on the jury by suggesting, at least by implication, that he ‘did not want to
       dignify the Commonwealth's case with a response.’ ” Id.

               The Sparks Court noted that “the constitutional right to representation by
       counsel in a criminal proceeding includes the right to make a closing argument,”
       but acknowledged that “the right may be waived as a matter of trial strategy.” Id.
       at 889. It observed that the cases where trial counsel was determined to have acted
       reasonably in foregoing summation had involved “non-jury trials of short duration

                                                19
Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 20 of 30




in which the evidence had been straightforward and uncomplicated.” Id.
The Sparks Court rejected trial counsel's proffered strategy as reasonable because
the trial was before a jury, the evidence was inconsistent on both sides, there were
complex medical issues involved, and the Commonwealth had explained the
inconsistencies in its case and characterized the medical evidence as solid while
the defendant's trial counsel abandoned the opportunity to rebut these positions.

        This Court in Sparks relied upon the United States Supreme Court's view
on the importance of closing argument as elucidated in Herring v. New York, 422
U.S. 853 (1975), wherein the Court ruled unconstitutional a state statute that
allowed judges presiding over nonjury trials to deny counsel the opportunity to
make closing remarks. The Herring Court observed:

        It can hardly be questioned that closing argument serves to sharpen
        and clarify the issues for resolution by the trier of fact in a criminal
        case. For it is only after all the evidence is in that counsel for the
        parties are in a position to present their respective versions of the
        case as a whole. Only then can they argue the inferences to be
        drawn from all the testimony, and point out the weaknesses of their
        adversaries' positions. And for the defense, closing argument is the
        last clear chance to persuade the trier of fact that there may be
        reasonable doubt of the defendant's guilt.

Id. at 862.

         In his argument on appeal, Appellant analogizes the evidence presented at
his trial to that at issue in the Sparks case, and he relies upon Herring's opinion
as to the importance of summation. Appellant, however, overlooks the spectacular
ending of his own jury trial. K.R. was the only eyewitness to the events in
question. After the close of the defendant's case, K.R. came forward, despite
trepidation about the consequences that he would suffer, and outlined to the jury
that Appellant perjured himself and that Appellant had actively solicited and
suborned perjury from K.R. This testimony was presented immediately before
trial counsel had to make his summation to the jury.

        As Mr. Banda explained at the PCRA hearing, he did not want to call his
own star witness a liar. The PCRA court herein concluded that this explanation
was reasonable, that Sparks was distinguishable, and that Appellant was not
prejudiced by the absence of a summation. Trial Court Opinion, 8/3/16 at 7 (based
on its instructions to the jury, “we cannot find that the lack of a closing argument
prejudiced the Defendant”). The record does not support a finding that the PCRA
court abused its discretion in this respect.

       We concur with the PCRA court that, based upon the instructions that
were disseminated to the jury, Appellant did not meet his burden of proving the
prejudice aspect of the ineffective-assistance-of-counsel test, i.e., that there is a

                                          20
Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 21 of 30




reasonable probability that the outcome of the trial proceedings would have been
different had Mr. Banda offered closing remarks. We first observe that Appellant
makes no suggestion as to what summation could have been offered, merely
suggesting that there were unspecified weaknesses in the Commonwealth's case
that Mr. Banda could have pointed out to the jury. Appellant's brief at 14.
However, when Mr. Banda was asked to close, his star witness had just recanted,
said he was pressured by Appellant to perjure himself, and accused Appellant of
perjury. At most, Mr. Banda could have said that K.R. was perjuring himself on
August 30, 2013, rather than on August 29, 2013, and that Appellant's August 29,
2013 testimony was truthful, even though, prior to being charged, Appellant told a
police officer and two doctors that he was driving when the accident occurred.

       Second, we conclude that the trial court's instructions dispelled any
prejudice flowing from Mr. Banda's failure to offer what could have been, at best,
a meager closing. The court told that jury that, during deliberations, “you may
find inconsistencies in the evidence that was presented. Even actual
contradictions of witnesses don't necessarily mean that anyone was testifying
in a willfully false manner.” N.T. Trial, 8/30/13, at 188 (emphasis added). It
noted that poor memory was not uncommon and could cause a witness to
remember events incorrectly. The trial court continued, “[I]t's also true that two
people witnessing the same incident may see or hear it differently.” Id. at 188–89.

        After informing the jury that it was tasked with attempting to reconcile
conflicting statements, the court said that, if the jury decided that “there is a real, a
genuine and an irreconcilable conflict of testimony, it's your function to determine
which, if any, of the conflicting and contradictory statements you will
believe.” Id. at 189. After outlining the factors that a jury should consider in
assessing credibility, the court observed that “the defendant took the stand as a
witness in this case.” Id. at 190. It continued: “In considering the defendant's
testimony, you're to follow the general instructions I just gave you as to judging
the credibility of the witness. But I have to caution you, you should not
disbelieve the defendant's testimony merely because he's the defendant.” Id.
at 190–91 (emphasis added). The court then admonished the jury that, if it
concluded that “any witness testified falsely about a material point, ... you may
for that reason alone choose to disbelieve the rest of his testimony, but you're not
required to do so,” and it indicated that other parts of that witness's testimony
could be credited. Id. at 191 (emphasis added).

        The trial court specifically examined the testimony offered by K.R. It
noted that K.R.'s testimony given that day differed from the testimony “he gave
yesterday under oath,” thereby subjecting him to potential prosecution for
perjury. Id. at 192. It outlined the elements of perjury and noted that the district
attorney had agreed not to prosecute K.R. for that crime. The trial court then
stated to the jury: “You should, however examine closely and carefully and
receive with caution the testimony of any witness who you find either
presently or previously committed perjury.” Id. at 192 (emphasis added). The

                                           21
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 22 of 30




       court then proceeded to instruct the jury on how to assess the credibility of the
       expert witnesses offered at trial and to resolve the conflicts in their testimony.

               The trial court indicated that a lawyer's argument was not to be considered
       as evidence, gave an extensive definition of reasonable doubt and the burden of
       proof, and outlined the elements of the crimes. It next observed that it was
       “entirely possible for a single witness to give truthful and accurate testimony and
       that his or her testimony may be believed even though a greater number of
       witnesses of apparently equal reliability contradicted him or her.” Id. at 212.

               These statements were disseminated by the trial court itself rather than
       constituting argument made by a lawyer who was representing Appellant. In light
       of the trial court's pointed instructions, we conclude that Appellant failed to
       establish a reasonable probability that his counsel could have offered a summation
       that would have resulted in an acquittal, especially since Appellant neglects to
       outline any specific argument that would have refuted the overwhelming evidence
       of his guilt.

Com. v. Roles, 2017 WL 3172594, at *4–6; ECF No. 32-3 at 9 - 15.

               3. Petitioner fails to carry his burden under AEDPA.

       First, we note that the Superior Court applied the three pronged Pennsylvania state law

standard of ineffectiveness known as the Pierce standard, Roles, 2017 WL 3172594, at *4; ECF

No. 32-3 at 8 - 9 (citing Com. v. Busanet, 54 A.3d 35, 46 (Pa. 2012)), which is not contrary to

Strickland in the first sense of applying a wrong rule of law. Werts, 228 F.3d at 203. In

addition, Petitioner fails point to any other United States Supreme Court precedent on ineffective

assistance of counsel which was contrary to (in the second sense) how the state courts decided

this claim, i.e., a United States Supreme Court case with similar facts where the outcome was

different from the outcome that the state courts reached herein.

       Petitioner also fails to even assert that the state courts engaged in any unreasonable

determination of the facts and, therefore, necessarily fails to carry his heavy burden herein under

the AEDPA.      Owsley v. Bowersox, 234 F.3d at 1057; Ross v. Atty. Gen. of State of

Pennsylvania, 2008 WL 203361, at *5; West v. Foster, 2010 WL 3636164, at *10; Moreno v.



                                                22
         Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 23 of 30




Ferguson, CV 17-1412, 2019 WL 4192459, at *7 (W.D. Pa. Sept. 4, 2019) (“Accordingly, we

find that Petitioner fails to carry his burden to show entitlement to relief under 28 U.S.C. §

2254(d)(2) for two independent reasons. First, he fails to point to a specific factual finding made

by the state courts which was an unreasonable determination. Second, Petitioner has pointed to

no specific evidence, yet alone clear and convincing evidence, which the state courts found

credible, to rebut any specific state court factual finding.”). Nor do we find that there was any

unreasonable determination of the facts.

         Even if we were to provide de novo review to this claim of ineffectiveness, we would

find no prejudice from counsel’s declining to make a closing argument in light of the dramatic

change in testimony of K.R. It is doubtful that any closing made by any attorney could have

attenuated in any fashion the damaging and, apparently the very-convincing-to-the-jury

recantation evidence of K.R.

         For all of the foregoing reasons, Ground Two and Supplemental Claim 11 fail to merit

any relief in these federal habeas proceedings.

         C. Ground Three and Supplemental Claim 10 Do Not Merit Relief.

         In Ground Three, Petitioner complains that the trial court “intentionally allowed the

Doctor Report of the defendant to go in the deliberation room with the jury which violated the

defendant[’s] constitutional rights.” ECF No. 6 at 8. 3 Specifically, Petitioner complains that

notes which Dr. Eric Roslonski had taken, and which contained Petitioner’s statement to the

doctor     that   he   had     been   the   driver     of   the   truck   violated    his   rights.

3
   In Supplemental Claim 10, Petitioner asserted that “Defendant[’s] due process rights were
violated when Trial Counsel fail[ed] to challenge the fact that the court issued/allowed exhibits
to go in the jury deliberation room of the Doctor[’]s Report which contained confession’s [sic]
allowing the jury to use for deliberation in order to find defendant guilty and violating
Defendant’s constitutional rights. This is a violation of the U.S.C. 5, 8, 9, 14 Amendments.”
ECF No. 6 at 17.

                                                  23
          Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 24 of 30




                 1. This claim was never raised as a federal claim of any sort and is,
                    therefore, procedurally defaulted.

          Initially, we note that Petitioner raised the factual contention that it was error to allow Dr.

Roslonski’s notes to go out with the jury in their deliberations in his direct appeal brief (“Direct

Appeal Brief”) to the Superior Court. ECF No. 30-3 at 16 – 20. There is, however, no reference

to any federal law in the Direct Appeal Brief. In fact, the Direct Appeal Brief relies solely on

state court caselaw which construes the Pennsylvania Rules of Criminal Procedure, specifically

Pa. R. Crim. P. 646. 4 As such, we find that Petitioner never “fairly presented” to the state courts

any federal claim based on the alleged notes going out with the jury, and, therefore has

procedurally defaulted any federal claim that might have been capable of being raised with

respect to this factual claim. See Hawkins v. Bickel, CIV.A. 11-1217, 2013 WL 3340527, at *9

(W.D. Pa. July 2, 2013) (“The rule emerges from the foregoing that, in order to avoid a

procedural default of a federal law claim (the only kinds of claims cognizable in a federal habeas

petition), a federal habeas petitioner must have fairly presented the federal law claim to the state

courts and not just a similar or parallel state law claim and if the petitioner fails to present the

federal law claim and has no present means to do so in state court, then the federal law claim has




4
    Pa. R. Crim. P. 646 provides in pertinent part as follows:


          (C) During deliberations, the jury shall not be permitted to have:
              (1) a transcript of any trial testimony;
              (2) a copy of any written or otherwise recorded confession by the defendant;
              (3) a copy of the information or indictment; and
              (4) except as provided in paragraph (B), written jury instructions.

Pa. R. Crim. P. 646

                                                    24
          Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 25 of 30




been procedurally defaulted.”). And, on this record, Petitioner could not establish either cause

and prejudice, or a miscarriage of justice.

                 2. The related ineffective assistance of trial counsel claim.

          In the fact section of Ground Three of the Petition, Petitioner asserts that “Defendant[’s]

Due Process rights was [sic] violated when Trial Counsel fail[ed] to properly challenge the fact

to how The Doctor Report containing a confession of defendant ended up inside the deliberation

room with the jury.” ECF No. 6 at 8.

          Again, this issue of trial counsel’s alleged ineffectiveness was not presented to the

Superior Court in either the direct appeal or in the PCRA appeal.              Hence, the issue is

procedurally defaulted. In addition, we find the claim of trial counsel’s ineffectiveness for

failing to prevent the report from going out with the jury meritless because, on this record

Petitioner cannot establish prejudice from any deficient performance on the part of counsel given

that two other witnesses testified that Petitioner confessed to them that he was the driver of the

vehicle. See Com. v. Roles, 116 A.3d 122, 130 (Pa. Super. 2015) (“the Commonwealth contends

that even if the jury did view the evidence and the court improperly provided it to the jury, any

error was harmless. It points out that Officer Gregory and Dr. Perry both testified that Appellant

had told them that he was the driver.”).

          For these reasons, Ground Three and Supplemental Claim 10 do not merit federal habeas

relief.

          D. Ground Four and Supplemental Claims 14 and 15 Fail to Merit Relief.

          In Ground Four, Petitioner complains that his “trial counsel never challenged the fact that

the evidence pertaining to the text messages sent from the victim’s cell phone would have




                                                  25
         Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 26 of 30




exonerated the defendant.” ECF No. 6 at 10. 5 Essentially, Petitioner asserts that the alleged text

messages would confirm that it was Petitioner’s son and not Petitioner who was driving.

         The Superior Court addressed this issue on the merits as follows:

                 Appellant's fifth averment on appeal is that trial counsel was ineffective
         for failing to investigate text messages that his son sent to his girlfriend on the
         night of the accident. Appellant claimed at the PCRA hearing that the text
         messages contained “helpful evidence.” N.T. PCRA Hearing, 6/27/16, at 27. Both
         Mr. Banda and Mr. Gleason testified that they had no recollection of discussing
         text messages with Appellant. Id. at 7, 15. We conclude that this claim is
         completely unsupported. Appellant did not present any testimony from Brian Jr.'s
         girlfriend about text messages sent by Brian Jr., he did not obtain Brian Jr.'s
         cellular telephone, which had been secured by police, and he did not obtain
         records from the cell phone service provider verifying the existence of text
         messages. It is established that a PCRA petitioner, to obtain relief, must both
         plead and prove that counsel was ineffective. Williams, supra; 42 Pa.C.S. §
         9543(a). We concur with the PCRA court that Appellant cannot prevail on this
         position due to the absence of any proof that these text messages existed.

Com. v. Roles, 2017 WL 3172594, at *8; ECF No. 32-3 at 19.

         Petitioner fails to argue, yet alone carry his burden to show, that the foregoing disposition

of this claim by the Superior Court was contrary to or an unreasonable application of United

States Supreme Court precedent. Indeed, it is neither. Given the presumption of effectiveness



5
    Petitioner’s Supplemental Claims Number 14 and 15 are as follows:

         14. Defendant[’s] Due Process rights were violated when Trial Counsel fail[ed]
         to properly challenge the court withholding evidence that Defendant was not
         driving said vehicle on the night in question. In fact the text message sent from
         the victim’s cell phone the night in question specifically clear[s] Defendant of
         said accident but the East Taylor Police Department has refused to release the
         victim’s phone that hold evidence of the accident in question. This is a violation
         of the U.S.C. 5, 8, 9, 14 Amendments.

         15. Defendant[’s] Due Process rights were violated when the District Attorney
         and the Court refused to release evidence that’s being held in their possession.
         This is a Brady violation being conducted by the courts and clear[ly] violating the
         U.S.C. 5, 8, 9, 14 Amendments.

ECF No. 6 at 18.
                                                  26
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 27 of 30




of counsel, it is the burden of the Petitioner to rebut the presumption and establish all those facts

necessary to do so. As the Superior Court found, Petitioner clearly failed to establish the

predicate facts to sustain the claim that counsel was ineffective for doing anything with supposed

text messages that, for all the record shows, were simply non-existent.

       Accordingly, Ground Four and Supplemental Claims 14 and 15 fail to merit any relief in

these federal habeas proceedings.

       E. Supplemental Claims 7 and 8 Fail to Merit Relief.

       In Supplemental Claims 7 and 8, Petitioner complains that his trial counsel was

ineffective for failing to have analyzed what appeared to be a spot of blood on the driver’s side

of the truck. Petitioner suggests that analysis of the spot could have tended to support the

conclusion that he was not the driver of the vehicle.

       The Superior Court addressed this claim in the PCRA appeal as follows:

               Appellant's third contention is that trial counsel was ineffective for not
       obtaining DNA testing of what could have been a blood stain found on the
       driver's side of the truck after the crash. Events pertinent to this issue occurred on
       August 22, 2013, immediately after denial of Appellant's motion to dismiss his
       case under Pa.R.Crim.P. 600. A question arose as to whether Appellant desired
       further testing of a stain found on the driver's side of the truck. A previously-
       scheduled trial was continued in order to have that stain tested. N.T. Rule 600
       Hearing, 8/22/13, at 10. A swab of the stain was sent to a state laboratory, but the
       returned report was ambiguous as to whether the stain was blood. It stated in one
       section that the “there was no blood on the swab,” but, in another paragraph, the
       report said, “there was blood.” N.T. Rule 600 Hearing, 8/22/13, at 9.

               The trial court ascertained that the Commonwealth was ready to proceed
       immediately with trial, and it asked Mr. Banda if the report affected his desire to
       go forward. At that point, Mr. Banda said, “I would like to go to trial even if there
       is not a final determination of that spot as being blood or not.” Id. The court
       responded: “[L]et's be forthright here. Is there something you think that should be,
       there should be a further analysis or not? If there is, what are we going to do? If
       there isn't, we're going to go forward with the trial.” Id. When counsel refused to
       either admit or deny that further testing was needed, the trial court said that, if
       counsel believed further testing was not in order, the trial would proceed. Id. at
       11. The parties immediately started to select a jury.

                                                 27
        Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 28 of 30




               At the PCRA hearing, Mr. Banda explained that he did not obtain
       additional testing since he was unsure as to whether it would exonerate Appellant
       and since Appellant did not want to delay the trial further. N.T. PCRA Hearing,
       6/27/16, at 15. The PCRA court herein credited trial counsel's explanation for not
       asking to continue trial to obtain further testing of the stain. As the record
       supports the trial court's credibility determination and counsel articulated a
       reasonable strategy for not getting more testing on the stain, we reject Appellant's
       stance that Mr. Banda was ineffective in this respect.

Com. v. Roles, 2017 WL 3172594, at *7; ECF No. 32-3 at 16 - 18.

        Petitioner fails to carry his burden to show that the Superior Court’s disposition of this

claim was contrary to or an unreasonable application of United States Supreme Court precedent.

Accordingly, Supplemental Claims 7 and 8 do not merit federal habeas relief.

       F. Supplemental Claims 9, 12, 13, 17 and 18 are Procedurally Defaulted.

       Supplemental Claim 9 concerns an alleged hair strand found at the scene of the accident,

but which was not tested. Supplemental Claim 12 concerned Petitioner’s trial counsel’s alleged

ineffectiveness for failing to challenge the supposed bias of Petitioner’s trial judge. Supplemental

Claim 13 concerned Petitioner’s complaint about his trial judge setting bond predicated on him

successfully completing an alcohol treatment program.          Supplemental Claims 17 and 18

concerned Petitioner’s alleged successful completion of a Rehabilitation Program that the trial

judge ordered Petitioner to undergo.     Merely, recounting these five Supplemental Claims and

comparing them to the claims recounted above in the State Court procedural history

demonstrates that none of these claims were ever raised in the appellate briefs filed in the

Superior Court in the direct appeal or in the PCRA proceedings.

       Accordingly, we find all of these issues to have been procedurally defaulted. And, on the

record before this Court, Petitioner cannot establish either cause and prejudice or a miscarriage




                                                28
          Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 29 of 30




of justice. Accordingly, Supplemental Claims 9, 12, 13, 17 and 18 cannot afford Petitioner any

relief in these federal habeas proceedings.

V. CONCLUSION

          For the reasons set forth herein, none of the four Grounds for Relief or any of the

Supplemental Claims merit the grant of federal habeas relief. Accordingly, the Petition is

denied.

VI. CERTIFICATE OF APPEALABILITY

          A certificate of appealability should be issued only when a petitioner has made a

substantial showing of a denial of a constitutional right. 28 U.S.C. § 2254(c)(2). The Court

concludes that jurists of reason would not find it debatable whether the Petitioner made a

substantial showing of the denial of a constitutional right.      Accordingly, a certificate of

appealability will be denied.



                                              ORDER



          AND NOW, this 11th of June 2020, it is hereby ORDERED that for the reasons set forth

herein, the Petition is DENIED. Because we conclude that jurists of reason would not find the

foregoing debatable, a certificate of appealability is likewise DENIED.



                                              BY THE COURT,


                                              /s/ Maureen P. Kelly
                                              MAUREEN P. KELLY
                                              UNITED STATES MAGISTRATE JUDGE




                                                29
      Case 3:17-cv-00226-MPK Document 38 Filed 06/11/20 Page 30 of 30




cc:   BRIAN J. ROLES
      LF9465
      SCI-Camp Hill
      P.O. Box 200
      Camp Hill, PA 17001-8837

      All counsel of record via CM-ECF




                                         30
